SHAW, Judge.
James Willis Bonds was convicted of murder made capital because it was committed during the course of a robbery, see § 13A-5-40(a)(2), Ala.Code 1975. By a vote of 10-2, the jury recommended that Bonds be sentenced to death. The trial court accepted the jury’s recommendation and sentenced Bonds to death for his capital-murder conviction.
While this appeal was pending, the United States Supreme Court issued its opinion in Roper v. Simmons, 534 U.S. 551, 125 S.Ct. 1183, 1200, 161 L.Ed.2d 1 (2005), holding that “[t]he Eighth and Fourteenth Amendments forbid imposition of the death penalty on offenders who were under the age of 18 when their crimes were committed.” The record in this case affirmatively reflects that Bonds was 16 years old when his crime was committed. Therefore, pursuant to Roper, his sentence of death is unconstitutional and must be set aside. See Duncan v. State, 925 So.2d 245 (Ala.Crim.App.2005).
Based on the foregoing, we remand this case for the trial court to vacate Bonds’s death sentence and to resentence Bonds to life imprisonment without the possibility of parole. Due return shall be filed with this Court within 28 days of the date of this opinion. We pretermit discussion of the issues Bonds raises on appeal pending the trial court’s return to our remand order.
REMANDED WITH DIRECTIONS.*
McMILLAN, P.J., and COBB, BASCHAB, and WISE, JJ., concur.

 Note from the reporter of decisions: On June 17, 2005, on return to remand, the Court of *113Criminal Appeals affirmed, without opinion. On September 9, 2005, that court denied rehearing, without opinion. On February 17, 2006, the Supreme Court denied certiorari review, without opinion (1041952).